Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
Claims 1-3, 6-11, 13-23 have been examined.
Claims 4, 5 and 12 are cancelled.

Response to Arguments
Applicant’s arguments, filed on 04/27/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nautiyal et al. (US 9711243 B1), Shirley (US 5883849) and YANG (US 20180033472 A1).

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 is amended, however claim 13 is labelled as “original.” Claim 13 should be labelled as “Currently Amended.” Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1) in view of KIM et al. (US 20170227605 A1) and Nautiyal et al. (US 9711243 B1).

As per claim 1, Nale et al. teach a memory device (para. 25, a memory device) comprising: 
activation circuitry comprising a mode register bit or a control antifuse configured to send an input signal (para. 36, a field in mode register may include a bit when asserted (e.g. set to one), the SPPR (soft post-packaging reassignment) command is enabled (input signal)); a first configuration signal, a second configuration signal enabling row repair (para. 38, configuring the memory device to enable the SPPR command; para. 39, issuing an activate command, row to be repaired);
However Nale et al. do not explicitly teach a first input signal based on a first state of a switch or a second input signal based on a second state of the switch; and a logic element configured to: receive the first input signal, the second input signal, or both; and send, upon receiving the first input signal, a first signal, or send, upon receiving the second input signal, a second signal.
KIM et al. in an analogous art teach a first input signal based on a first state of a switch or a second input signal based on a second state of the switch (para. 8, a repair circuit configured to switch an input and output path; para.92, the I/O drivers may be configured to switch an I/O path); and a logic element configured to: receive the first input signal, the second input signal, or both; and send, upon receiving the first input signal, a first signal, or send, upon receiving the second input signal, a second signal (para. 116, a logic circuit configured to input and output information related to row repair operation in a memory region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Nale et al. the ability to provide
a first input signal based on a first state of a switch or a second input signal based on a second state of the switch; and a logic element configured to: receive the first input signal, the second input signal, or both; and send, upon receiving the first input signal, a first signal, or send, upon receiving the second input signal, a second signal as taught by KIM et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to enable different row repair modes to Nale et al.’s memory device.
Nale et al. and KIM et al. (US 20170227605 A1) do not explicitly teach to enable
a multiple row repair mode, or enable a single row repair mode.
Nautiyal et al. in an analogous art teach to enable a multiple row repair mode, or to enable a single row repair mode (col. 6, lines 18-28, when row redundancy (RR) is enabled, one or more additional rows may be added to the memory instance, such as, e.g., one or more rows of redundant bits (multiple instances of Per Bit RR: Redundancy Row). In some cases, for multibank/single bank options, a single redundant row may be added to the array. In other cases, for multibank/single bank options, multiple redundant rows may be added to the array).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Nale et al. and KIM et al. (US 20170227605 A1) the ability to enable a multiple row repair mode, or to enable a single row repair mode as taught by Nautiyal et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to repair multiple rows or a single row of the memory device to Nale et al.’s and KIM et al. (US 20170227605 A1)’s memory device.
As per claim 6, Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. teach the additional limitations.
Nale et al. teach the mode register bit and soft post-package repair (SPPR) (para. 39, a mode register bit, a SPPR; para. 16, a soft post package repair).
Nautiyal et al. teach to alternate between single or multiple row replacement (col. 6, lines 18-28, when row redundancy (RR) is enabled, one or more additional rows may be added to the memory instance, such as, e.g., one or more rows of redundant bits (multiple instances of Per Bit RR: Redundancy Row). In some cases, for multibank/single bank options, a single redundant row may be added to the array. In other cases, for multibank/single bank options, multiple redundant rows may be added to the array).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1), KIM et al. (US 20170227605 A1) and Nautiyal et al. (US 9711243 B1) as applied to claim 1 above, and further in view of Wilson et al. (US 20150135038 A1)).

As per claim 2, Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. substantially teach the claimed invention described in claim 1 (as rejected above).
Nale et al. teach SPPR (para. 36, SPPR).
However Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. do not explicitly teach soft post-packaging reassignment (SPPR) circuitry configured to: receive the first configuration signal, wherein the first configuration signal provides a plurality of address rows; enter the multiple row repair mode to repair the provided plurality of address rows; and compare a plurality of stored address rows to the provided plurality of address rows.
Wilson et al. in an analogous art teach that soft post-packaging reassignment (SPPR) circuitry
(para. 21, a post package repair (PPR)) configured to: receive the first configuration signal, wherein the first configuration signal provides a plurality of address rows; enter the multiple row repair mode to repair the provided plurality of address rows; and compare a plurality of stored address rows to the provided plurality of address rows (para. 47, if the address to be accessed XA matches an address programmed into a row of antifuses, the compare logic 410 can be configured to assert the corresponding bit of the match signal; to indicate that the address to be accessed XA has been remapped to a redundant row).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. the ability to include soft post-packaging reassignment (SPPR) circuitry configured to: receive the first configuration signal, wherein the first configuration signal provides a plurality of address rows; enter the multiple row repair mode to repair the provided plurality of address rows; and compare a plurality of stored address rows to the provided plurality of address rows as taught by Wilson et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to 
determine input address rows matching the defective address rows of the memory to Nale et al.’s, KIM et al. (US 20170227605 A1)’s and Nautiyal et al.’s memory device.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1), KIM et al. (US 20170227605 A1) and Nautiyal et al. (US 9711243 B1) as applied to claim 1 above, and further in view of Park et al. (US 20090059682 A1).

As per claim 3, Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. do not explicitly teach that the mode register bit and the control antifuse connect to the logic element via input terminals on the logic element.
Park et al. in an analogous art teach that the mode register bit and the control antifuse connect to the logic element via input terminals on the logic element (fig. 1, para. 33, the fuse signals, the XNOR gates; para. 11, antifuse circuit outputting fuse signal; para. 15, XNOR gate for performing a logic exclusive NOR (XNOR) on the fuse signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. the ability that the mode register bit and the control antifuse connect to the logic element via input terminals on the logic element as taught by Park et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to select the mode register bit or the control antifuse input signal to Nale et al.’s, KIM et al. (US 20170227605 A1)’s and Nautiyal et al.’s memory device.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1), KIM et al. (US 20170227605 A1) and Nautiyal et al. (US 9711243 B1) as applied to claim 6 above, and further in view of KIM (US 20190051371 A1).

As per claim 7, Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. substantially teach the claimed invention described in claim 6 (as rejected above).
Nale et al. teach that the SPPR repairs a single address (para. 31, the SPPR, the failing row is mapped out and the good spare row is mapped in).
However Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. do not explicitly teach that the HPPR repairs multiple addresses.
KIM (US 20190051371 A1) in an analogous art teaches that the HPPR repairs multiple addresses (para. 57, a hard-post package repair (HPPR) repairs target addresses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. the ability that the HPPR repairs multiple addresses as taught by KIM (US 20190051371 A1) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to repair multiple memory addresses to Nale et al.’s, KIM et al. (US 20170227605 A1)’s and Nautiyal et al.’s memory device.

Claims 8, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1) in view of KIM et al. (US 20170227605 A1) and Nautiyal et al. (US 9711243 B1).


As per claim 8, Nale et al. teach a method for soft post-package repair (SPPR) (para. 31, the SPPR) comprising: sending, via activation circuitry, a first input signal from a mode register bit based on a first command entry or a second input signal from the mode register bit based on a second command entry  to a logic element (para. 36, a field in mode register may include a bit when asserted (e.g. set to one), the SPPR (soft post-packaging reassignment) command is enabled (input signal); para. 39, issuing an activate command, row to be repaired); a configuration signal to SPPR circuitry (para. 38, configuring the memory device to enable the SPPR command).
However Nale et al. do not explicitly teach sending, via the logic element after receiving the first input signal or the second input signal, a signal.
KIM et al. in an analogous art teach sending, via the logic element after receiving the first input signal or the second input signal, a signal (para. 116, a logic circuit configured to input and output information related to row repair operation in a memory region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for soft post-package repair (SPPR) of Nale et al. the ability for sending, via the logic element after receiving the first input signal or the second input signal, a signal as taught by KIM et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to enable different row repair modes to Nale et al.’s method for soft post-package repair (SPPR).
Nale et al. and KIM et al. (US 20170227605 A1) do not explicitly teach to enable
a multiple row address repair mode or a single row address repair mode.
Nautiyal et al. in an analogous art teach to enable a multiple row address repair mode or a single row address repair mode (col. 6, lines 18-28, when row redundancy (RR) is enabled, one or more additional rows may be added to the memory instance, such as, e.g., one or more rows of redundant bits (multiple instances of Per Bit RR: Redundancy Row). In some cases, for multibank/single bank options, a single redundant row may be added to the array. In other cases, for multibank/single bank options, multiple redundant rows may be added to the array).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for soft post-package repair (SPPR) of Nale et al. and KIM et al. (US 20170227605 A1) the ability to enable a multiple row address repair mode or a single row address repair mode as taught by Nautiyal et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to repair multiple rows or a single row of the memory device to Nale et al.’s and KIM et al. (US 20170227605 A1)’s method for soft post-package repair (SPPR).

As per claim 11, Nale et al., KIM et al. and Nautiyal et al. teach the additional limitations.
Nale et al. teach that the mode register bit sends the first input signal after receiving the first command entry (para. 36, a field in mode register may include a bit when asserted (e.g. set to one); para. 39, issuing an activate command, row to be repaired).

As per claim 22, Nale et al., KIM et al. and Nautiyal et al. teach the additional limitations.
Nale et al. teach that the mode register bit sends the second input signal after receiving the second command entry (para. 36, a field in mode register may include a bit when asserted (e.g. set to one); para. 39, issuing an activate command, row to be repaired).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1), KIM et al. (US 20170227605 A1) and Nautiyal et al. (US 9711243 B1) as applied to claim 8 above, and further in view of  SHIM (US 20160372214 A1).

As per claim 9, Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. substantially teach the claimed invention described in claim 8 (as rejected above).
However Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. do not explicitly teach that the configuration signal is a logic high signal.
SHIM in an analogous art teaches that the configuration signal is a logic high signal (para. 62, a logic high level signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for soft post-package repair (SPPR) of Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. the ability that the configuration signal is a logic high signal as taught by SHIM since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine repairing multiple rows in the memory  to Nale et al.’s, KIM et al. (US 20170227605 A1)’s and Nautiyal et al.’s method for soft post-package repair (SPPR).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1), KIM et al. (US 20170227605 A1) and Nautiyal et al. (US 9711243 B1) as applied to claim 8 above, and further in view of Wilson et al. (US 20150135038 A1).

As per claim 10, Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. substantially teach the claimed invention described in claim 8 (as rejected above).
However Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. do not explicitly teach that the multiple row address repair mode compares a plurality of provided addresses to a plurality of stored addresses, and wherein the plurality of provided addresses is determined by the configuration signal.
Wilson et al. in an analogous art teach that the multiple row address repair mode compares a plurality of provided addresses to a plurality of stored addresses, and wherein the plurality of provided addresses is determined by the configuration signal (para. 47, if the address to be accessed XA matches an address programmed into a row of antifuses, the compare logic 410 can be configured to assert the corresponding bit of the match signal; to indicate that the address to be accessed XA has been remapped to a redundant row).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for soft post-package repair (SPPR) of Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. the ability that the multiple row address repair mode compares a plurality of provided addresses to a plurality of stored addresses, and wherein the plurality of provided addresses is determined by the configuration signal as taught by Wilson et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine input address rows matching the defective address rows of the memory to Nale et al.’s, KIM et al. (US 20170227605 A1)’s and Nautiyal et al.’s method for soft post-package repair (SPPR).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1), KIM et al. (US 20170227605 A1) and Nautiyal et al. (US 9711243 B1) as applied to claim 8 above, and further in view of Tanizaki et al. (US 6163488).

As per claim 13, Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. substantially teach the claimed invention described in claim 8 (as rejected above).
However Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. do not explicitly teach that an antifuse is blown to send the first input signal or the second input signal.
Tanizaki et al. in an analogous art teach that an antifuse is blown to send the first input signal or the second input signal (col. 5, lines 56-57, the antifuse is blown for an input signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for soft post-package repair (SPPR) of Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. the ability that an antifuse is blown to send the first input signal or the second input signal as taught by Tanizaki et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine multiple row repair mode to Nale et al.’s, KIM et al. (US 20170227605 A1)’s and Nautiyal et al.’s method for soft post-package repair (SPPR).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gajjewar et al. (US 20080259701 A1) in view of Min et al. (US 20060092725 A1), Nale et al. (US 20200185052 A1), KIM et al. (US 20170227605 A1) and Nautiyal et al. (US 9711243 B1).

As per claim 14, Gajjewar et al. teach a memory device, comprising: a memory bank comprising a plurality of addressable groups of memory cells, wherein the plurality of addressable groups of memory cells comprises a primary set of addressable groups and a secondary set of addressable groups (para. 15, a single memory bank having at least one redundant row of memory cells and at least one non-redundant row of memory cells; para. 19, the memory bank, the address matching circuit is proximal to the memory bank containing the redundant row of memory cells and the defective row of memory cells which are to be controlled).
However Gajjewar et al. do not explicitly teach control circuitry configured to activate an addressable group of the plurality of addressable group, and the control circuitry comprising: first repair circuitry comprising a first non-volatile memory configured to store a first set of addresses corresponding to a first defective addressable group of the plurality of addressable groups repaired in a first mode; second repair circuitry comprising a second non-volatile memory configured to store a second set of addresses corresponding to a second defective addressable group of the plurality of addressable groups repaired in a second mode.
Min et al. in an analogous art teach control circuitry configured to activate an addressable group of the plurality of addressable groups, and the control circuitry comprising: first repair circuitry comprising a first non-volatile memory configured to store a first set of addresses corresponding to a first defective addressable group of the plurality of addressable groups repaired in a first mode (para. 18, the redundancy circuits comprise non-volatile memory word circuits to store addresses of the defective rows or columns, so that when the defective rows or columns of the main memory are accessed (during reading or programming) the defective main memory cells are not selected, and the corresponding redundancy rows or redundancy columns are instead selected); second repair circuitry comprising a second non-volatile memory configured to store a second set of addresses corresponding to a second defective addressable group of the plurality of addressable groups repaired in a second mode (para. 18, the redundancy circuits comprise non-volatile memory word circuits to store addresses of the defective rows or columns, so that when the defective rows or columns of the main memory are accessed (during reading or programming) the defective main memory cells are not selected, and the corresponding redundancy rows or redundancy columns are instead selected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Gajjewar et al. the ability to include control circuitry configured to activate an addressable group of the plurality of addressable group, and the control circuitry comprising: first repair circuitry comprising a first non-volatile memory configured to store a first set of addresses corresponding to a first defective addressable group of the plurality of addressable groups repaired in a first mode; second repair circuitry comprising a second non-volatile memory configured to store a second set of addresses corresponding to a second defective addressable group of the plurality of addressable groups repaired in a second mode as taught by Min et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to repair defective memory addresses to Gajjewar et al.’s memory device.  
Gajjewar et al. and Min et al. do not explicitly teach activation circuitry comprising
a mode register bit or a control antifuse configured to send an input signal upon activation, a command entry, a configuration signal, wherein the configuration signal enables row repair of the first defective addressable group or the second defective addressable group.
Nale et al. in an analogous art teach activation circuitry comprising a mode register bit or a control antifuse configured to send an input signal upon activation (para. 36, a field in mode register may include a bit when asserted (e.g. set to one), the SPPR (soft post-packaging reassignment) command is enabled (input signal)), a command entry (para. 39, issuing an activate command); a configuration signal, wherein the configuration signal enables row repair of the first defective addressable group or the second defective addressable group (para. 38, configuring the memory device to enable the SPPR command; para. 39, row to be repaired).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Gajjewar et al. and Min et al. the ability to include an activation circuitry comprising a mode register bit or a control antifuse configured to send an input signal upon activation, a command entry, a configuration signal, wherein the configuration signal enables row repair of the first defective addressable group or the second defective addressable group as taught by Nale et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to repair 
defective memory addresses to Gajjewar et al.’s and Min et al.’s memory device.
Gajjewar et al., Min et al. and Nale et al. do not explicitly teach a logic element 
configured to: receive the input signal; and send, upon receiving the input signal, a signal.
KIM et al. (US 20170227605 A1) in an analogous art teach a logic element configured to: receive the input signal; and send, upon receiving the input signal, a signal (para. 116, a logic circuit configured to input and output information related to row repair operation in a memory region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Gajjewar et al., Min et al. and Nale et al. the ability to include a logic element configured to: receive the input signal; and send, upon receiving the input signal, a signal as taught by KIM et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to output a signal from a control antifuse or a mode register to Gajjewar et al.’s, Min et al.’s and Nale et al.’s memory device.
Gajjewar et al., Min et al., Nale et al. and KIM et al. (US 20170227605 A1) do not
explicitly teach to alternate between a multiple row repair mode or a single row repair mode.
Nautiyal et al. in an analogous art teach to alternate between a multiple row repair mode or a single row repair mode (col. 6, lines 18-28, when row redundancy (RR) is enabled, one or more additional rows may be added to the memory instance, such as, e.g., one or more rows of redundant bits (multiple instances of Per Bit RR: Redundancy Row). In some cases, for multibank/single bank options, a single redundant row may be added to the array. In other cases, for multibank/single bank options, multiple redundant rows may be added to the array).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Gajjewar et al., Min et al., Nale et al. and KIM et al. (US 20170227605 A1) the ability to alternate between a multiple row repair mode or a single row repair mode as taught by Nautiyal et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to repair multiple rows or a single row of the memory device to Gajjewar et al.’s, Min et al.’s, Nale et al.’s and KIM et al.’s memory device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gajjewar et al. (US 20080259701 A1), Min et al. (US 20060092725 A1), Nale et al. (US 20200185052 A1), KIM et al. (US 20170227605 A1) and Nautiyal et al. (US 9711243 B1) as applied to claim 14 above, and further in view of Park et al. (US 20090059682 A1).

As per claim 15, Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. substantially teach the claimed invention described in claim 14 (as rejected above).
However Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. do not explicitly teach that the mode register bit and the control antifuse connect to the logic element via input terminals on the logic element.
Park et al. in an analogous art teach that the mode register bit and the control antifuse connect to the logic element via input terminals on the logic element (fig. 1, para. 33, the fuse signals, the XNOR gates; para. 11, antifuse circuit outputting fuse signal; para. 15, XNOR gate for performing a logic exclusive NOR (XNOR) on the fuse signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. the ability that the mode register bit and the control antifuse connect to the logic element via input terminals on the logic element as taught by Park et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to select the mode register bit or the control antifuse input signal to Gajjewar et al.’s, Min et al.’s, Nale et al.’s, KIM et al. (US 20170227605 A1)’s and Nautiyal et al.’s memory device.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gajjewar et al. (US 20080259701 A1), Min et al. (US 20060092725 A1), Nale et al. (US 20200185052 A1), KIM et al. (US 20170227605 A1) and Nautiyal et al. (US 9711243 B1) as applied to claim 14 above, and further in view of Shirley (US 5883849).

As per claim 16, Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. substantially teach the claimed invention described in claim 14 (as rejected above).
Nale et al. teach the mode register bit alternates (para. 36, a field in mode register may include a bit, asserted (e.g. set to one)).
KIM et al. teach a switch (para. 92, the I/O drivers may be configured to switch).
However Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. do not explicitly teach single row testing and multiple row testing.
Shirley in an analogous art teaches single row testing and multiple row testing (abstract, one row of memory cells are fired while in a test mode, multiple rows are fired, during a test rows are fired, adjacent rows are tested).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. the ability to include single row testing and multiple row testing as taught by Shirley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to select single memory row or multiple memory row testing to Gajjewar et al.’s, Min et al.’s, Nale et al.’s, KIM et al. (US 20170227605 A1)’s and Nautiyal et al.’s memory device.

As per claim 17, Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1), Nautiyal et al. and Shirley teach the additional limitations.
Nale et al. teach the mode register bit alternates (para. 36, a field in mode register may include a bit, asserted (e.g. set to one)), the command entry (para. 39, issuing an activate command, row to be repaired).
Shirley teach single row testing and multiple row testing (abstract, one row of memory cells are fired while in a test mode, multiple rows are fired, during a test rows are fired, adjacent rows are tested).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gajjewar et al. (US 20080259701 A1), Min et al. (US 20060092725 A1), Nale et al. (US 20200185052 A1), KIM et al. (US 20170227605 A1) and Nautiyal et al. (US 9711243 B1) as applied to claim 14 above, and further in view of Wilson et al. (US 20150135038 A1).

As per claim 18, Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. substantially teach the claimed invention described in claim 14 (as rejected above).
Nautiyal et al. teach a plurality of address rows, to enter the multiple row repair mode, the first defective group or the second defective group, provided plurality of address rows (col. 6, lines 18-28, when row redundancy (RR) is enabled, one or more additional rows may be added to the memory instance, such as, e.g., one or more rows of redundant bits (multiple instances of Per Bit RR: Redundancy Row). For multibank/single bank options, multiple redundant rows may be added to the array).
However Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. do not explicitly teach soft post-packaging reassignment (SPPR) circuitry configured to: receive the configuration signal, wherein the configuration signal provides an address row; to repair the provided address row; and compare the defective address to the provided address row.
Wilson et al. in an analogous art teach soft post-packaging reassignment (SPPR) circuitry configured to: receive the configuration signal, wherein the configuration signal provides an address row; to repair the provided address row; and compare the defective address to the provided address row (para. 47, if the address to be accessed XA matches an address programmed into a row of antifuses, the compare logic 410 can be configured to assert the corresponding bit of the match signal; to indicate that the address to be accessed XA has been remapped to a redundant row).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. the ability to include soft post-packaging reassignment (SPPR) circuitry configured to: receive the configuration signal, wherein the configuration signal provides an address row; to repair the provided address row; and compare the defective address to the provided address row as taught by Wilson et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to repair multiple memory rows to Gajjewar et al.’s, Min et al.’s, Nale et al.’s, KIM et al. (US 20170227605 A1)’s and Nautiyal et al.’s memory device.

As per claim 19, Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1),  Nautiyal et al. and Wilson et al. teach the additional limitations.
Wilson et al. teach that the SPPR circuitry comprises a plurality of logic elements, and wherein each logic element of the plurality of logic elements compares a provided address row from the plurality of address rows to a defective address row of the first defective group or the second defective group (para. 28, the walking token circuit 112 of the mapping logic circuit 104,
the walking token circuit 112 can be configured to receive the signal post package repair (PPR) and the latched address LAn from the storage element 110. The walking token circuit 112 can interrogate (e.g., test) the latched address LAn responsive to a sequence of bitwise comparisons between the latched address LAn and a plurality of bits An). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gajjewar et al. (US 20080259701 A1), Min et al. (US 20060092725 A1), Nale et al. (US 20200185052 A1), KIM et al. (US 20170227605 A1), Nautiyal et al. (US 9711243 B1) and Wilson et al. (US 20150135038 A1) as applied to claim 18 above, and further in view of KIM (US 20190051371 A1).

As per claim 20, Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1),  Nautiyal et al. and Wilson et al. substantially teach the claimed invention described in claim 18 (as rejected above).
However Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1),  Nautiyal et al. and Wilson et al. do not explicitly teach that the configuration signal enables the SPPR circuitry to repair the plurality of address rows as a hard post-package repair.
KIM (US 20190051371 A1) in an analogous art teaches that the configuration signal enables the SPPR circuitry to repair the plurality of address rows as a hard post-package repair (para. 57,
the fuse array 180 may include a plurality of fuses F0 to F7 allocated for a hard-post package repair (HPPR) mode. In this case, the plurality of fuses F0 to F7 may store repair target addresses therein in a package state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1), Nautiyal et al. and Wilson et al. the ability that the configuration signal enables the SPPR circuitry to repair the plurality of address rows as a hard post-package repair as taught by KIM (US 20190051371 A1) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to 
repair plurality of defective rows to Gajjewar et al.’s, Min et al.’s, Nale et al.’s, KIM et al. (US 20170227605 A1)’s, Nautiyal et al.’s and Wilson et al.’s memory device.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gajjewar et al. (US 20080259701 A1), Min et al. (US 20060092725 A1), Nale et al. (US 20200185052 A1), KIM et al. (US 20170227605 A1) and Nautiyal et al. (US 9711243 B1) as applied to claim 14 above, and further in view of Yoko (US 9805828 B1).

As per claim 21, Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. substantially teach the claimed invention described in claim 14 (as rejected above).
However Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. do not explicitly teach that the control circuitry comprises third repair circuitry comprising a volatile memory configured to store an address corresponding to a third defective addressable group repaired in a soft post-packaging repair, and wherein the logic element is configured to compare a received address with the address stored in the volatile memory.
Yoko in an analogous art teaches that the control circuitry comprises third repair circuitry comprising a volatile memory configured to store an address corresponding to a third defective addressable group repaired in a soft post-packaging repair, and wherein the logic element is configured to compare a received address with the address stored in the volatile memory (col. 4, lines 11-18, a storage element comprising volatile memory, such as latches, registers, and/or flip-flops, may be used as the antifuse latch circuits 16 to store the repair address. Similar to the PPR mode, the comparators 17 may check if the access address matches the repair address, If the access address matches the repair address, the comparators 17 may provide the hit signal and the decoder 12 may map the repair address to another group of memory cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. the ability that the control circuitry comprises third repair circuitry comprising a volatile memory configured to store an address corresponding to a third defective addressable group repaired in a soft post-packaging repair, and wherein the logic element is configured to compare a received address with the address stored in the volatile memory as taught by Yoko since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to 
determine defective memory address rows to Gajjewar et al.’s, Min et al.’s, Nale et al.’s, KIM et al. (US 20170227605 A1)’s and Nautiyal et al.’s memory device.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1), KIM et al. (US 20170227605 A1) and Nautiyal et al. (US 9711243 B1) as applied to claim 8 above, and further in view of  YANG (US 20180033472 A1).

As per claim 23, Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. substantially teach the claimed invention described in claim 8 (as rejected above).
However Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. do not explicitly teach that the configuration signal is a logic low signal.
YANG in an analogous art teaches that the configuration signal is a logic low signal (para. 30, configuration signal, a logic low level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for soft post-package repair (SPPR) of Nale et al., KIM et al. (US 20170227605 A1) and Nautiyal et al. the ability that the configuration signal is a logic low signal as taught by YANG since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine repairing a single row in the memory to Nale et al.’s, KIM et al. (US 20170227605 A1)’s and Nautiyal et al.’s method for soft post-package repair (SPPR).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111     
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111